 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMcCullough Environmental Services, Inc. and Team-sters Local Union No. 891, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,AFL-CIO. Case 15-CA-10972January 25, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND CRACRAFT ANDDEVANEYOn September 15, 1989, the General Counsel ofthe National Labor Relations Board issued a com-plaint alleging that the Respondent has violatedSection 8(a)(5) and (1) of the National Labor Rela-tions Act by refusing the Union's request to bar-gain following the Union's certification in Case 15-RC-7452 (Official notice is taken of the "record"in the representation proceeding as defined in theBoard's Rules and Regulations, Secs 102 68 and102 69(g), Frontier Hotel, 265 NLRB 343 (1982) )The Respondent filed its answer admitting in partand denying in part the allegations in the com-plaintOn October 20, 1989, the General Counsel fileda Motion to Transfer and Continue Case Before theNational Labor Relations Board and Motion toStrike' and Motion for Summary Judgment and forIssuance of Board Decision and Order 2 On Octo-ber 23, 1989, the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the motions should not be granted TheRespondent filed a response entitled "Motion inOpposition to Motion to Strike and Motion forSummary Judgment" The General Counsel andthe Charging Party filed responses to the Respond-ent's motionsRuling on Motion for Summary JudgmentIn its answer and response to the show causenotice, the Respondent denies the complaint's ap-propriate unit allegation and its refusal to bargain,attacks the validity of the certification on the basisof the Board's disposition on the status of lead op-erators in the representation proceeding, andargues that it was denied due process as the Re-gional Director did not conduct a hearing to con-sider the Respondent's objection to the Union'spreelection conduct The Respondent also offers al-legedly newly discovered evidence, which it claimsboth proves the supervisory status of the lead oper-1 We deny the General Counsel's motion to strike the Respondent sanswer to par 11 of the complaint as a sham answer2 The Charging Party filed a document urging the Board to grant theGeneral Counsel's motionsators and shows that the Respondent has bargainedwith the UnionAll representation issues raised by the Respond-ent were or could have been litigated in the priorrepresentation proceeding The Respondent doesnot offer to adduce at a hearing any relevant newlydiscovered and previously unavailable evidence,nor does it allege any special circumstances thatwould require the Board to reexamine the decisionmade in the representation proceeding 3 We there-fore find that the Respondent has not raised anyrepresentation issue that is properly litigable in thisunfair labor practice proceeding See PittsburghPlate Glass Co v NLRB, 313 U S 146, 162 (1941)Accordingly, we grant the General Counsel'sMotion for Summary JudgmentOn the entire record, the Board makes the fol-lowingFINDINGS OF FACTI JURISDICTIONThe Respondent, a Texas corporation with anoffice and place of business in Jackson, Mississippi,has been engaged in the business of operating,maintaining, and managing water and sewage treat-ment plants for various municipalities throughoutthe United States, including a water and sewagetreatment facility located in Jackson During the3 The Respondent proffers evidence consisting of letters and memoran-da that invite the Union to discuss various disciplines imposed on em-ployees to support its assertion that it has bargained with the Union TheRespondent however, makes no claim that It has bargained or offered tobargain about a collective-bargaining agreement, nor would its profferedevidence even remotely support such a contention Further, the Respond-ent s August 22, 1989 letter in fact denies an obligation to bargain withthe Union about wages, hours, or other conditions of employment be-cause It disagrees that the Union represents Its employees Even thoughthe letter purports to request the Union s authonzation to have a creditunion consult with the unit employees, the Respondent s offers do notconstitute the good-faith offer to bargain to which the Union is entitledSee Brooks Inc , 228 NLRB 1365, 1366 (1977), enfd in relevant part 593F 2d 936 (10th Cir 1979)The Respondent also proffers evidence consisting of letters and memo-randa describing the safety responsibilities of lead operators to support itsassertion that lead operators are supervisors Most of the evidence pre-dates the representation hearing and is therefore not newly discoveredand previously unavailable To warrant a reopened hearing, the remainmg evidence that the Respondent wishes the Board to consider must besuch that if adduced and credited it would require a different result SeeSec 102 48(d)(1) of the Board s Rules and Regulations and Seder FoodsCorp, 286 NLRB 215 (1987) Here, the evidence does not substantivelydiffer from the evidence already considered at the representation hearingand is thus cumulative Having already had a hearing in which the leadoperators status was fully litigated, we find that, to the extent the Re-spondent relies on additional evidence similar to that already considered,the Respondent has failed to demonstrate that a further hearing is war-ranted Furthermore, assuming that the postheanng evidence showschanges in the lead operators duties, these unilateral changes would haveoccurred when the Respondent was obligated to bargain with the UnionWe cannot consider such changes in the context of a refusal to bargainSee Southwestern Bell Telephone Co, 235 NLRB 963 fn 2 (1978) Accordingly, we find that the Respondent s proffer does not warrant a reopenedhearing297 NLRB No 79 MCCULLOUGH ENVIRONMENTAL SERVICES54712-month period ending August ,31, 1989, a repre-sentative period, Respondent, in the course andconduct of its business operations, provided serv-ices in excess of $50,000 to customers located out-side the State of Texas We find that the Respond-ent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat the Union is a labor organization within themeaning of Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The CertificationThe following employees of the Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the ActAll operators and shift operators, mechanicsand mechanics/helpers, laborers and utilityemployees, laboratory technicians, field inspec-tors, electricians, instrument men, lead opera-tors and lead relief operators employed by theRespondent and working at the Jackson, Mis-sissippi wastewater treatment plant, excludingoffice clerical personnel, and guards, profes-sional employees, and supervisors as defined inthe ActOn August 1, 1989, the Union was certified asthe exclusive bargaining representative of the unitSince August 1, 1989, the Union, by virtue of Sec-tion 9(a) of the Act, has been, and is, the exclusiverepresentative of the unit for the purposes of col-lective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employmentB Refusal to BargainOn August 3, 1989, the Union, by letter, request-ed the Respondent to recognize it as the exclusivecollective-bargaining representative of the employ-ees in the unit and to bargain collectively with it asthe exclusive collective-bargaining representativeof the employees in the unit with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment On August22, 1989, the Respondent, by letter, refused to rec-ognize and bargain with the Union as the exclusivecollective-bargaining representative of the unit Wefind that this refusal constitutes an unlawful refusalto bargain in violation of Section 8(a)(5) and (1) ofthe ActCONCLUSIONS OF LAWBy refusing since August 22, 1989, to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreementTo ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union Mar-Jac Poultry Co, 136 NLRB785 (1962), Lamar Hotel, 140 NLRB 226, 229(1962), enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964), Burnett ConstructionGo, 149 NLRB 1419, 1421 (1964), enfd 350 F 2d57 (10th Cir 1965)ORDERThe National Labor Relations Board orders thatthe Respondent, McCullough Environmental Serv-ices, Inc , Jackson, Mississippi, its officers, agents,successors, and assigns, shall1 Cease and desist from(a)Refusing to bargain with Teamsters LocalUnion No 891, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL-CIO as the ex-clusive bargaining representative of the employeesin the bargaining unit(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAll operators and shift operators, mechanicsand mechanics/helpers, laborers and utilityemployees, laboratory technicians, field inspec-tors, electricians, instrument men, lead opera-tors and lead relief operators employed by theRespondent and working at the Jackson, Mis-sissippi wastewater treatment plant, excludingoffice clerical personnel, and guards, profes- ic:-1-.:548 'DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsional employees, and supervisors as defined inthe Act(b)Post at its facility in Jackson, Mississippi,copies of the attached noticed marked "Appen-dix "4 Copies of the notice, on forms provided bythe Regional Director for Region 15, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, orcovered by any other material(c)Notify the Regional Director in wntingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply4 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with TeamstersLocal Union No 891, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, AFL-CIO asthe exclusive representative of the employees in thebargaining unitWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unitAll operators and shift operators, mechanicsand mechanics/helpers, laborers and utilityemployees, laboratory technicians, field inspec-tors, electricians, instrument men, lead opera-tors and lead relief operators employed by usand working at our Jackson, Mississippiwastewater treatment plant, excluding officeclerical personnel, and guards, professionalemployees, and supervisors as defined in theActMCCULLOUGHENVIRONMENTALSERVICES, INC